 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion No.621, UnitedRubber,Cork, Lino-leum and PlasticWorkers of America, AFL-CIOandAtlantic Research Corporation d/b/a R& GSloaneManufacturingDivisionofAtlanticResearch Corporation.Case 31-CB-108September 28, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn February 9, 1967, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(b)(1)(A)and (2) of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent,Local Union No. 621,United Rubber,Cork,Linoleum and Plastic Work-ers of America,AFL-CIO,itsofficers,agents,and representatives, shall take the action set forthin the Trial Examiner'sRecommended Order, asherein modified:1.Revise paragraph 2(b) by inserting the words"and meeting places" after the word"offices."IThis caseisdistinguishable fromN L R B v International Union,United Automobile, Aircraft andAgricultural ImplementWorkers ofAmerica, AFL-CIO (JohnI.Paulding, Inc),320 F 2d 12 (C A 1), wherethe court found that union memberscannot effectivelyresign from a unionif they donot follow the procedural steps for resigning which are set forthin the union's constitution Unlike the situation in that case,the constitu-tion of the instant Respondentsets forthno procedureby which em-ployees may voluntarilyresign while continuing their employment Inthese circumstances, as is true of membership in voluntary associationsgenerally, the employees involved herein were at liberty to resign at willSeeCommunications Workers of America, CIO v (New Jersey BellTelephone Co ),215 F 2d 835, 838 (C A 2), enfg 106 NLRB 1322Their resignations, accordingly, were effective, and as they were notmembers of Respondent Union on the govering date of the maintenanceof membership clause fixed in the new contract, we find, as did the TrialExaminer, that Respondent's demands of the Company that they bedischarged for the failure to pay dues constituted a violation of Section8(b)(2) and (1)(A) of the Act, and thatRespondent's letter to the 4 in-dividuals informing them that their discharge would bedemanded wasviolative of Section 8(b)(I)(A) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: Upon a charge dulyfiled on April 16, 1966, by Atlantic Research Corpora-tion d/b/a R & G Sloane Manufacturing Division of At-lantic Research Corporation, herein Sloane, the GeneralCounsel of the National Labor Relations Board, hereinthe Board, issued a Complaint and Notice of Hearing,dated June 24, 1966, alleging that Local Union No. 621,United Rubber, Cork, Linoleum, and Plastic Workers ofAmerica, AFL-CIO, herein Respondent, violated Sec-tion 8(b)(1)(A) and (2) of the National Labor RelationsAct, herein the Act. In due course the Union denied thecommission of any unfair labor practices.Pursuant to due notice, a hearing in this matter washeld before me in Los Angeles, California, on October25, 1966. The parties fully participated. Briefs submittedby General Counsel and Respondent have been con-sidered.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSloane has its principal office and place of business inSun Valley, California. At all material times, it has beenengaged in the business of manufacture, distribution, andsale of plastic extruded products It annually, in its busi-ness operations, sells and ships from its California plant,directly to points outside California, products valued inexcess of $50,000.At all times material, Sloane has been an employer en-gaged in commerce and in a business affecting commercewithin the meaning of the ActIt.THE LABOR ORGANIZATION INVOLVEDRespondent,at all material times, has been a labor or-ganization within the meaning ofthe Act.Ill.THE UNFAIR LABOR PRACTICESA.TheIssues1.Did the Union violate Section 8(b)(2) of the Act bydemanding that Sloane discharge its employees Don W.Ackerley, Robert J. Barclay, James A. Spinks, and ElenoTopete because they were not members in good standingof the Union92.By the above conduct and by informing the aboveemployees of the requests for their discharges, did theUnion violate Section 8(b) (l)(A) of the Act?167 NLRB No. 83 R & G SLOANE MFG.6113.Is an arbitrator's decision in any way determinativeof the basic issues in this case?B.The FactsSloane and Respondent had a contract containing amaintenance of membership clause which was effectivefromMarch 4, 1964, through March 4, 1965. FromMarch 5, 1965, through March 14, 1965, Sloane and theUnion had no contract.BeginningMarch 15, 1965,through March 4, 1968, Sloane and the Union enteredinto a new contract containing a maintenance of member-ship clause. During the hiatus between the two contractswhen there was no maintenance of membership require-ment, Ackerley, Barclay, Spinks, and Topete, and otheremployees,' advised Sloane and the Union that they wereresigningfrom the Union. The four employees herein in-volveddidnotsimultaneously revoke their duescheckoffs, previously executed by them. Sloane stoppedchecking off their dues for Respondent because they wereno longer members. Respondent grieved over Sloane'sfailure to check off the dues of the four employees. Thegrievance went to arbitration. On September 13, 1965,the arbitrator found that dues must continue to bededucted from the wages of the employees who resignedfrom Respondent during the hiatus, excepting for one em-ployee who also revoked his checkoff authorization. Inhis decision, the arbitrator stated, among otherthings:In conclusion, it should be added that this awarddoes not effect the membership of the 29 employeesin the Union. It relates only to the issue of whethertheir dues checkoff authorizations were revoked asprovided for in the agreement. To hold that they didnot comply with the agreement in this regard doesnot determine their past or present membershipstatus. That is a matter for resolution between themand their Union.Subsequently, and untilNovember 1965, Sloanechecked off all dues from these four employees and per-haps others. 2November 1965 was the anniversary date of thecheckoff authorizations of the four employees. DuringNovember they sent letters to Sloane and Respondentrevoking their authorizations.Sloaneceased thecheckoffs for these employees. Dues not having beenreceived by Respondent from these employees for morethan three months, Respondent's attorney, by letter,asked Sloane to discharge the four employees becausethey had lost membership in Respondent due to theirfailure to pay dues. On the same date, Respondent's pre-sident wrote to each of the four, stating they had beendropped from membership for nonpayment of dues andadvising each that Respondent would demand theirdischarge by Sloane.Concluding FindingsThere is no doubt that, as was their right, Ackerley,Barclay, Spinks, and Topete, resigned from Respondentduring that time in March when there was no contractrequiring them to maintain membership. These were ef-fective resignations and there was no law requiring themto resume membership under a new contract.Respondent's constitution is invoked by Respondentas preventing any voluntary withdrawal from member-ship during a time when there is no contract requiringmaintenance of membership. Respondent's Internationalrepresentative, Ramroth, testified that there is no provi-sion in the constitution for withdrawal from membershipother than to leave the employ of an employer with whomRespondent has a contract. I find the constitution to besilent as to the right of a member to withdraw from mem-bership when Respondent does not have a contract withthe member's employer. I further conclude that a membermay resign at will from any labor organization where hismembership, as here, was for an indefinite period. It isclear that having effectively resigned, the four employeeswere not members of Respondent when the current col-lective-bargaining agreement was executed and the newmaintenance of membership clause was ineffectual as tothem. The arbitrator's decision does not, by its terms,touch on this matter. Should it be found that it does dealadversely in this matter, I would find it to be of no bindingeffect as contrary to the policies of the Act. Upon timelyresigning from membership, an employee may cease pay-ing union dues.The four employees effectively resigned from Respond-ent during the hiatus period. Respondent's demands ofSloane that they be discharged for failure to pay dues ata time they were no longer members and under no obliga-tion to pay dues as nonmembers, violated Section 8(b)(2)and (1)(A) of the Act. So, also, did Respondent's letter tothe four informing them that their discharge would be de-manded, violate Section 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found Respondent has engaged in unfair laborpractices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the above findings of fact, and on theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Sloane is engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.2.Respondent is a labor organization within the mean-ing of the Act.3.By attempting to cause Sloane to discriminateagainst Ackerley,Barclay, Spinks, and Topete in viola-tion of Section 8(a)(3) of theAct, and byadvising theseemployees of such attempt to cause their discharges,Respondent has violated Section 8(b)(1)(A) and (2) of theAct.These violations go to the heart of the Act, and a broadorder is required.INot here involved.2Thiswas pursuant to the arbitrator's decision.310-541 0 - 70 - 40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERAPPENDIXUpon the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, it isrecommended that Respondent, its agents, officers, andrepresentatives, shall:1.Cease and desist from(a)Attempting to cause Sloane to discriminate againstthe four employees named herein, or any other em-ployees, in the exercise of rights guaranteed in Section 7of the Act except in a manner permitted by Section8(a)(3) of the Act, and from advising each of the four em-ployees of the attempts to cause their discharge.(b) In any other manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7of the Act except in a manner permitted by Section8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)NotifyAckerley, Barclay, Spinks, and Topete,each, and Sloane, in writing, that it has no objection to theemployment of either or any of the four employees in anycapacity or manner by Sloane.(b)Post at its offices in conspicuous places, copies ofthe attached notice marked "Appendix." 3 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 31, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Promptly mail to said Regional Director signed co-pies of the Appendix for posting, Sloane being willing, atSloane's place of business.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.43 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "NOTICE TO ALLMEMBERSPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT attempt to cause R & G SloaneManufacturing, Division of Atlantic Research Cor-poration to discriminate against Robert J. Barclay,James A. Spinks, Don W. Ackerley or Eleno Topeteor any other employee, because they are not mem-bers of our organization at a time when they are notrequired to be such members, or to discriminateagainst them or any other employee in violation ofSection 8(a)(3) of the Act.WE WILL NOT advise any of the above employeesor any other employee that we have requested theirdischarge because they were not members in goodstanding of our organization at a time when they arenot required to be members.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guaran-teed them in Section 7 of the Act, except in con-formity with Section 8(a)(3) of the Act.WE WILL notify each of the four above employeesand Sloane, in writing, that we have no objection tothe four employees' employment in any capacity ormanner consistent with any lawful labor agreementbetween us and Sloane.LOCALUNION NO. 62I,UNITED RUBBER, CORK,LINOLEUM, AND PLASTICWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building, 215 West Seventh Street, Los Angeles,California 90014, Telephone 213-688-5850.